TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 14, 2020



                                     NO. 03-19-00559-CV


                            Clayton Nielson, Jason Nelson, and
         Nationwide Spas, Inc. d/b/a Paradise Spas and Outdoor Living, Appellants

                                                v.

                                  Marian Upchurch, Appellee




         APPEAL FROM COUNTY COURT AT LAW NO. 2 OF HAYS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES BAKER AND TRIANA
          DISMISSED ON JOINT MOTION -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment signed by the trial court on May 28, 2019. The parties have

filed a joint motion to dismiss the appeal, and having considered the motion, the Court agrees

that the motion should be granted. Therefore, the Court grants the motion and dismisses the

appeal. Appellants shall pay all costs relating to this appeal, both in this Court and in the court

below.